Citation Nr: 0820832	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision in which 
the RO denied service connection for bilateral hearing loss.  
The veteran filed a notice of disagreement (NOD) in April 
2006, and the RO issued a statement of the case (SOC) in 
August 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2006.   In October 2006, the RO issued s a supplemental SOC 
(SSOC) reflecting the continued denial of the claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran has alleged  experiencing 
significant in-service noise exposure as a member of a Navy 
ship gun crew, the evidence does not support his assertion; 
moreover, there is no evidence of hearing loss for many years 
after service, and there is no medical evidence or opinion 
indicating that the veteran's current bilateral hearing loss 
disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a September 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The September 2005 letter also included a specific request 
that the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In a March 2006 pre-rating letter, 
the RO provided notice to the veteran as to how disability 
ratings and effective dates are assigned as well as  the type 
of evidence that impacts those determinations.  Thus, these 
letters met the Pelegrini and Dingess/Hartman content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
as well as post-service private treatment records and VA 
outpatient treatment records.  Also of record and considered 
in connection with the claim  are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for bilateral hearing loss are not met.

Initially, the Board notes that the veteran's service medical 
records reflect no complaints, findings, or diagnosis of 
hearing loss, and the May 2006 separation examination report 
shows normal bilateral hearing, with a result of 15/15 for 
both ears using the whispered voice test.

However, the absence of in service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

September 2004 private audiological testing conducted by Dr. 
Luciano and July 2005 VA audiological testing results reflect 
that the veteran has a bilateral hearing loss to an extent 
recognized as a disability, as defined by 38 C.F.R. § 3.385. 
However, the record does not support a finding that the 
veteran's current hearing loss disability is medically 
related to service.

The veteran asserts that his current bilateral hearing loss 
is the result of acoustic trauma from his duties on a gun 
crew when serving aboard Navy ships.  However, the veteran's 
DD Form 214 reflect that his military occupation specialty 
(MOS) was "TE 2239-45," with a related civilian occupation 
of teletype operator, and his service personnel records 
reflect that he performed duties related to this MOS aboard 
Navy ships and elsewhere.  Thus, the evidence does not 
support the veteran's assertion that he experienced in-
service noise exposure as a member of a Navy ship gun crew.  
There is otherwise no evidence of any in-service acoustic 
trauma or noise exposure.  

Moreover, the record-particularly, the private and VA 
audiological test results noted above-reflects that the first 
evidence of any hearing loss was not until forty-eight years 
after service.  The Board notes that passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no medical evidence or opinion that even 
suggests that the veteran's current hearing loss disability is 
related to service. None of the VA records include comment as 
to etiology of any current hearing loss, and neither Dr. 
Luciano, who conducted the September 2004 audiological 
testing, nor the VA audiologist who conducted the July 2005 
audiological testing, have offered any opinion as to a 
possible relationship between the veteran's current bilateral 
hearing loss and service. Significantly, neither the veteran 
nor his representative has presented or identified any 
existing medical evidence or opinion that, in fact, supports 
of a nexus between the veteran's bilateral hearing loss and 
service, as alleged.  While, in a September 2005 statement, 
the veteran indicated that he reported his hearing loss to a 
"Naval facility" and was told that his hearing was impaired 
because of exposure to loud noises, there is no suggestion 
that a written medical opinion to this effect exists, and the 
veteran's assertions as to what a medical professional told 
him do not constitute medical evidence of the required nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and by his 
representative, on his behalf.  However, this evidence does 
not provide a basis for allowance of the claim.  As indicated 
above, this 's claim turns on the matter of whether there 
exists a medical relationship between current hearing loss and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  . As a laypersons without the appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to provide a probative (i.e., 
persuasive)opinion on a medical  matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


